Name: Commission Regulation (EC) No 1899/2003 of 28 October 2003 altering the export refunds on products processed from cereals and rice
 Type: Regulation
 Subject Matter: trade policy;  plant product;  foodstuff
 Date Published: nan

 Avis juridique important|32003R1899Commission Regulation (EC) No 1899/2003 of 28 October 2003 altering the export refunds on products processed from cereals and rice Official Journal L 278 , 29/10/2003 P. 0042 - 0043Commission Regulation (EC) No 1899/2003of 28 October 2003altering the export refunds on products processed from cereals and riceTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1784/2003(2), and in particular Article 13(3) thereof,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(3), as last amended by Commission Regulation (EC) No 411/2002(4), and in particular Article 13(3) thereof,Whereas:(1) The export refunds on products processed from cereals and rice were fixed by Commission Regulation (EC) No 1690/2003(5).(2) It follows from applying the rules, criteria and other provisions contained in Regulation (EC) No 1690/2003 to the information at present available to the Commission that the export refunds at present in force should be lowered as shown in the Annex to this Regulation,HAS ADOPTED THIS REGULATION:Article 1The export refunds on the products, exported in the natural state, listed in Article 1(1)(d) of Regulation (EEC) No 1766/92 and in Article 1(1)(c) of Regulation (EEC) No 3072/95 and subject to Regulation (EC) No 1518/95(6), as fixed in the Annex to Regulation (EC) No 1690/2003 are hereby altered as shown in the Annex to this Regulation in respect of the products set out therein.Article 2This Regulation shall enter into force on 29 October 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 October 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 270, 21.10.2003, p. 78.(3) OJ L 329, 30.12.1995, p. 18.(4) OJ L 62, 5.3.2002, p. 27.(5) OJ L 240, 26.9.2003, p. 19.(6) OJ L 147, 30.6.1995, p. 55.ANNEXto the Commission Regulation of 28 October 2003 altering the export refunds on products processed from cereals and rice>TABLE>NBThe product codes and the "A" series destination codes are set out in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1), as amended.The numeric destination codes are set out in Regulation (EC) No 1779/2002 (OJ L 269, 5.10.2002, p. 6).The other destinations are as follows:C10 All destinations except for Estonia,C11 All destinations except for Estonia, Hungary, Poland and Slovenia,C12 All destinations except for Estonia, Hungary, Latvia and Poland,C13 All destinations except for Estonia, Hungary and Lithuania,C14 All destinations except for Estonia and Hungary,C15 All destinations except for Estonia, Hungary, Latvia, Lithuania and Poland,C16 All destinations except for Estonia, Hungary, Latvia and Lithuania,C17 All destinations except for Bulgaria, Estonia, Hungary, Poland and Slovenia,C18 All destinations except for Bulgaria, Estonia, Hungary, Latvia, Lithuania, Poland and Slovenia,C19 All destinations except for Estonia, Hungary and Slovenia,C20 All destinations except for Estonia, Hungary, Latvia, Lithuania and Romania,C21 All destinations except for Bulgaria, Estonia, Hungary, Lithuania, Romania and Slovenia.